Citation Nr: 1827699	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for a left hip disability.

4. Entitlement to service connection for a neck disability.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1968 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a April 2011 decision of the Oakland, California, Regional Office (RO). In September 2017, the Board remanded the appeal to the RO for additional development.

In April 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. A low back disability did not originate during active service.

2. A left leg disability did not originate during active service.

3. A left hip disability did not originate during active service.

4. A neck disability did not originate during active service.

5. The Veteran's service-connected disability, alone, is not shown to result in a level of functional impairment sufficient to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

1. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for a left leg disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for service connection for a neck disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 



Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that a heightened duty to assist a veteran in developing facts pertaining to claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative records).

The Veteran failed to report for examinations scheduled in December 2017. When a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. 3.655 (2016).

In his April 2017 hearing testimony, the Veteran alleged that when he was struck by a bus while on active military duty. He reported that he was first taken to a civilian hospital, and then transferred to a military hospital in proximity, and from there to another military hospital. Similarly, during a January 2008 VA examination, the Veteran reported that he was hit by a bus and "thrown 80 feet." The Veteran indicated that he fractured the medial aspect of his clavicle and reported pain through his spine, left shoulder, and left upper extremity since the accident.

There is no mention in the Veteran's service medical treatment record of the accident. In an October 1969 service treatment record (STR) the Veteran was seen with complaints of myalgia of the rhomboid area. In a January 1970 X-Ray study, the Veteran was noted to have an "old fractured left clavicle that was asymptomatic." (Italics added). 



In the Veteran's January 1970 separation examination, the Veteran was noted to wear a brace or back support, but had no bone, joint, or other deformities. The Veteran was also noted to have had treatment for a left clavicle injury. There is no evidence of hospitalization following a bus accident in Panama in the Veteran's STRs. 

Significantly, in his pre-separation physical examination questionnaire, the Veteran denied then having or ever having had "bone, joint, or other deformity," or "a painful or 'trick' shoulder.'" Specifically as to the question of whether he ever had "any illness or injury other than those noted," the Veteran responded in the negative. The service department medical examiner noted the Veteran then had a "figure 8" support for the left clavicle fracture. The Veteran did not mention any information as to his asserted bus accident, nor did the service department medical examiner. On clinical examination, no musculoskeletal abnormalities, symptoms, complaints were noted. 

There Veteran's failure to mention a bus accident and numerous resulting injuries in his service separation examination and in any STRs are highly probative. These records were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).



There is no question that, given the Veteran's description of being struck by a bus, military medical authorities and the Veteran himself would have recorded this incident and subsequent treatment and follow up in the Veteran's service treatment records. The law recognizes in this respect that VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is the kind that ordinarily would have been recorded in that record. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding the Board may not consider the absence of evidence as substantive negative evidence). The Veteran's hospitalization due to involvement in a bus accident would have been included in his service treatment records in the regular course of military medical care. In addition, the Veteran has provided no external evidence that was created contemporaneously with his bus accident, such as letters to friends and family describing the incident or his medical condition. Finally, there are no lay statements provided by fellow service members who witnessed the bus accident or can attest to the Veteran's in-service injuries. 

In a March 2007 lay statement the Veteran listed one person who knew him during the time of the accident in Panama but could not provide his contact information or location. In a separate March 2007 lay statement the Veteran reported that he was struck by a bus and injured. 

During the January 2008 VA examination, the examiner noted the presence of a lumbar strain with left lumbar radiculopathy, cervical strain with left cervical radiculopathy, left shoulder strain, left clavicle fracture, and left elbow strain. The examiner stated that if the Veteran's medical history is accurate then his injuries are directly related to injuries he suffered as the result of being struck by a bus in Panama in 1969. 

However, the Veteran is not credible in his account of the in-service incident. To the extent that examiners may have found the Veteran credible in his account, the examiner' opinions are not probative. Leshore v. Brown, 8 Vet.App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional); also Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008), Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (in order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case). 

The claims of service connection for disorders of the low back, left leg, left hip, and neck will be denied. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with the veteran's education and occupational experience. See 38U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.34, 4.16. TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

The Veteran does not meet the scheduler requirement for TDIU. Currently, the Veteran has service connection for residuals of a fracture in his left shoulder at 20 percent disabling. He has not met the minimal requirement of 60 percent disabling with one disability. Moreover, the preponderance of the evidence is against a finding that the Veteran can no longer obtain a substantially gainful occupation due solely to his left shoulder injury. In the Veteran's December 2010 VA examination he indicated he was unemployed due to the economy. The Veteran's May 2012 VA examination notes occupational impairment of lifting and carrying items but sedentary work would still be possible. 

Based on the above reasons, the Board finds that the preponderance of the probative evidence is against the claim and the appeal is denied.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a low back disability is denied.

Service connection for a left leg disability is denied.

Service connection for a left hip disability is denied.

Service connection for a neck disability is denied.

A total rating based on individual unemployability (TDIU) is denied.





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


